[sxcex10310-q2020q3001.jpg]
Exhibit 10.3 AMENDMENT NO. 8 TO COKE PURCHASE AGREEMENT THIS AMENDMENT NO. 8 to
COKE PURCHASE AGREEMENT (this "Amendment"), dated as of July 30, 2020, is made
by and between HAVERHILL COKE COMPANY (f/k/a HAVERHILL NORTH COKE COMPANY)
("Seller"), on the one hand, and ARCELORMITIAL CLEVELAND LLC (f/k/a
ARCELORMITIAL CLEVELAND INC.) and ARCELORMITIAL USA LLC (f/k/a ISG INDIANA
HARBOR INC.) (collectively, ARCELORMITIAL CLEVELAND LLC and ARCELORMITIAL USA
LLC are the "Purchasers"), on the other hand. WHEREAS, Seller and Purchasers are
parties to that certain Coke Purchase Agreement dated October 28, 2003 (as
amended, modified or otherwise supplemented, the "Coke Purchase Agreement"); and
WHEREAS Seller and Purchaser desire to amend the Coke Purchase Agreement as set
forth in this Amendment. NOW THEREFORE, in consideration of the promises and
mutual agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agree as follows: 1. Definitions.
Capitalized terms used in this Amendment that are not otherwise defined herein
shall have the meaning set forth in the Coke Purchase Agreement. Additionally,
the terms set forth below shall be defined as follows: "Jewell" means Jewell
Coke Company, L.P . "Jewell Agreement" means the Amended and Restated Coke
Supply Agreement dated October 28, 2003 between Jewell, ArcelorMittal Cleveland
LLC, and ArcelorMittal USA LLC, as amended, modified, or otherwise supplemented.
"Jewell Coke Supply and Purchase Obligation" means the "Coke Supply and Purchase
Obligation" as defined in the Jewell Agreement. 2. Amendment Effective Date. The
effective date of this Amendment shall be July 30, 2020 (the "Amendment
Effective Date"). 3. Coke Supply and Purchase Obligation. Effective on and as of
the Amendment Effective Date, the following is added to Section 6.1 of the Coke
Purchase Agreement: “Notwithstanding any term or condition to the contrary in
Section 6.1 of the Agreement: (i) For the 2020 Contract Year, the Coke Supply
and Purchase Obligation shall be not less than ninety eight percent (98%) nor
more than one hundred two percent (102%) of 450,000 Tons of Coke. Seller started
ratably reducing Coke production at the Coke Plant in the month of June 2020 and
will continue to do for balance of the 2020 Contract Year to approximately
achieve such Coke Supply and Purchase Obligation. (ii) For the 2021 Contract
Year, the Coke Supply and Purchase Obligation shall be not less than ninety
eight percent (98%) nor more than one hundred two percent (102%) of 400,000 Tons
of Coke. For the 2021 Contract Year, the Coke Supply and Purchase Obligation may
be modified as set forth in Sections 6.4 and 6.5 of the Coke Purchase Agreement.
(iii) For each of the 2022, 2023, 2024 and 2025 Contract Years, the Coke Supply
and Purchase Obligation is equal to the Haverhill Transfer Tons (if any) for the
applicable Contract Year, as set forth in Section 6.5 of the Coke Purchase
Agreement. (iv) Notwithstanding any term or condition to the contrary in the
Coke Purchase Agreement,



--------------------------------------------------------------------------------



 
[sxcex10310-q2020q3002.jpg]
the maximum volume of Coke that Purchasers are required to purchase from Seller
and Jewell in the aggregate during the 2021 Contract Year is 800,000 Tons.
Additionally, the Parties will work in good faith to address any excess
inventory during the 2021 Contract Year.” 4. Term. Effective on and as of the
Amendment Effective Date, Section 2.1 of the Coke Purchase Agreement is hereby
deleted in its entirety and replaced by the following: “2.1 Term. This Agreement
shall be effective as of the date of execution hereof and shall continue in full
force and effect through December 31, 2025 (the "Term"), unless terminated
earlier in accordance with other provisions of this Agreement.” 5. Transfer of
Coke Production from Haverhill to Jewell. Effective on and as of the Amendment
Effective Date, the following is added to the Coke Purchase Agreement as Section
6.4: “6.4 Transfer of Production Coke from Haverhill to Jewell. By providing
Written notice to Purchasers on or before September 30, 2020, Seller may
transfer the production, delivery, and sale of a portion of the Coke Supply and
Purchase Obligation for the 2021 Contract Year to Jewell (the "Jewell Transfer
Tons"), provided that Seller must produce, deliver and sell at least 250,000
Tons of Coke from the Coke Plant during the 2021 Contract Year. The Coke Supply
and Purchase Obligation for the 2021 Contract Year will be reduced by the Jewell
Transfer Tons, and the Jewell Coke Supply and Purchase Obligation will be
increased by the Jewell Transfer Tons. At any time during the 2021 Contract
Year, Seller may modify the Jewell Transfer Tons by a total of +/- 2% based on
actual production.” 6. Transfer of Coke Production from Jewell to Haverhill.
Effective on and as of the Amendment Effective Date, the following is added to
the Coke Purchase Agreement as Section 6.5: “6.5 Transfer of Coke Production
from Jewell to Haverhill. If Jewell transfers a portion of the Jewell Coke
Supply and Purchase Obligation to Seller pursuant to the Jewell Agreement (the
"Haverhill Transfer Tons"), then (i) for the 2021 Contract Year, the Coke Supply
and Purchase Obligation will be increased by the Haverhill Transfer Tons, if
any, and (ii) for the 2022, 2023, 2024 and 2025 Contract Years, the Coke Supply
and Purchase Obligation will be equal to the Haverhill Transfer Tons, if any,
for the applicable Contract Year. The Jewell Coke Supply and Purchase Obligation
will be decreased by the Haverhill Transfer Tons for the applicable Contract
Year, if any. At any time during the applicable Contract Year, Jewell may modify
the Haverhill Transfer Tons by a total of +/- 2% based on actual production.” 7.
Miscellaneous. 7.1 Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single Amendment. 7.2 Governing Law. This Amendment shall be construed in
accordance with, and governed by, the laws of the State of Ohio without regard
to its conflicts of law provisions, and the rights and remedies of the Parties
hereunder will be determined in accordance with such laws. 7.3 Captions. The
captions and headings in this Amendment are for convenience of reference
purposes only and have no legal force or effect. Such captions and headings
shall not be considered a part of this Amendment for purposes of interpreting,
construing or applying this Amendment and will not define, limit, extend,
explain or describe the scope or extent of this amendment or any of its terms
and conditions. 7.4 Terms and Conditions of the Coke Purchase Agreement. Except
as expressly modified hereby, all terms and conditions of the Coke Purchase
Agreement remain in full force and effect.



--------------------------------------------------------------------------------



 
[sxcex10310-q2020q3003.jpg]
[Signature Page Follows]



--------------------------------------------------------------------------------



 
[sxcex10310-q2020q3004.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above. HAVERHILL COKE COMPANY LLC By: /s/ P.
Michael Hardesty Its: Senior Vice president Date: 7/30/2020 ARCELORMITTAL
CLEVELAND LLC By: /s/ Neil Kohlberg Its: Vice President, Finance & Procurement
Date: 7/30/2020 ARCELORMITTAL USA LLC By: /s/ Curtis Geissler Its: Vice
President, Procurement Date: 7/30/2020



--------------------------------------------------------------------------------



 